Citation Nr: 0809728	
Decision Date: 03/24/08    Archive Date: 04/09/08

DOCKET NO.  06-10 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Whether new and material evidence has been obtained to reopen 
a claim of entitlement to service connection for a bilateral 
eye disorder (claimed as blindness), and if so, whether 
service connection is warranted for the claimed disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1963 to 
January 1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from May 2005, August 2005, and October 
2005 rating determinations of a Regional Office (RO) of the 
Department of Veterans Affairs (VA) in Jackson, Mississippi.  
The veteran testified before the undersigned Acting Veterans 
Law Judge in June 2007; a transcript of that hearing is 
associated with the claims folder.

As noted in the March 2006 statement of the case, the 
veteran's request to reopen a previously disallowed claim of 
entitlement to service connection for a bilateral eye 
disorder (claimed as blindness) was considered by three 
separate rating decisions.  The veteran's November 2005 
notice of disagreement was received within one year of all 
three denials; thus, the RO considered all three claims filed 
since April 21, 2005.  

The issue of entitlement to service connection for a 
bilateral eye disorder is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  VA properly notified the veteran of a May 2000 Board 
decision that denied the veteran's claim of entitlement to 
service connection for a bilateral eye disorder, as well as 
his appellate rights; however, the veteran did not appeal 
this May 2000 Board decision.

2.  Evidence associated with the claims file after the 
Board's last final denial in May 2000 is new evidence, and 
when considered with the previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim 
and raises the reasonable possibility of substantiating the 
previously disallowed claim for a bilateral eye disorder.


CONCLUSIONS OF LAW

1.  The May 2000 Board decision which denied the veteran's 
underlying claim of entitlement to service connection for a 
bilateral eye disorder is final.  38 U.S.C.A. §§ 7103, 7104 
(West 2002); 38 C.F.R. § 20.1100 (2007).

2.  New and material evidence has been submitted, and the 
claim of entitlement to service connection for a bilateral 
eye disorder is reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

For purposes of evaluating the veteran's request to reopen 
his claim of service connection for a bilateral eye disorder, 
the Board notes that a lengthy discussion of whether there 
has been compliance with the notice and assistance provisions 
of the Veterans Claims Assistance Act of 2000 (VCAA) 
(codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 
5126 (West 2002)) is unnecessary as the Board is reopening 
this claim.  

Analysis

Generally, an unappealed Board denial is final under 38 
U.S.C.A. §§ 7103 and 7104 (West 2002).  However, the veteran 
may request that VA reopen his claim upon the receipt of 'new 
and material' evidence.  38 U.S.C.A. § 5108 (West 2002).  If 
new and material evidence is presented or secured with 
respect to a claim that has been disallowed, VA must reopen 
the claim and review its former disposition.  Id.  See also 
Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).  
According to 38 C.F.R. § 3.156(a) (2007), 'new and material' 
evidence means existing evidence that by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  Id.

The veteran was previously denied entitlement to service 
connection for a bilateral eye disorder by a May 2000 Board 
decision.  The evidence of record at the time of this denial 
included statements from the veteran, service medical 
records, a June 1989 VA examination report, treatment reports 
from Drs. Mozingo and Williamson, a March 1990 letter from 
the veteran's employer regarding termination due to vision 
problems, VA treatment records dated March 1998 through 
September 1998, and records from the Social Security 
Administration (SSA).  Such records, in short, demonstrate 
that the veteran entered active military service in January 
1963 with substandard vision with refractive error and 
substandard color vision.  See Entrance Examination Report 
dated January 1963.  During service the veteran was diagnosed 
as having hypertropia with resultant amblyopia.  See 
Optometry Clinic Noted dated May 1963.  Post-service 
treatment records demonstrate continued treatment for a 
variety of congenital/developmental visual defects, as well 
as treatment for mild cataracts and macular degeneration.  
See Dr. Herndon Treatment Report dated August 1990.  

In denying the veteran's claim of entitlement to a bilateral 
eye disorder, the Board observed that the competent medical 
evidence failed to demonstrate that the veteran had an eye 
disability, other than a congenital or developmental defect 
such as refractive error or hypertropia, which was related to 
his active duty service.  Since according to VA General 
Counsel, service connection may not be granted for a 
congenital or developmental defect, service connection was 
not warranted for loss of visual acuity due to refractive 
error or hypertropia.  See VAOPGCPREC 82-90 (July 18, 1990); 
see also 38 C.F.R. § 3.303(c) (2007).

In requesting VA to reopen this previously disallowed claim, 
the veteran asserted that service connection is warranted for 
a bilateral eye disability manifested by loss of visual 
acuity because exposure to diesel and gasoline fumes/smoke 
during service worsened his vision.  See June 2007 Hearing 
Transcript at 4.  Since the May 2000 Board denial, new 
evidence has been associated with the claims folder 
consisting of more statements from the veteran, VA treatment 
records dated January 2004 through August 2006, lay and buddy 
statements dated July 2005, and an August 2007 treatment 
report by Dr. Mozingo.  

Pertinent to the veteran's request to reopen his previously 
disallowed claim is Dr. Mozingo's August 2007 treatment 
report.  As an initial matter, the Board observes that this 
report was received post-certification of this appeal and 
without a waiver of review by the agency of original 
jurisdiction (AOJ).  Since the Board is reopening the 
veteran's claim, however, a remand for AOJ review is 
unnecessary.  See 38 C.F.R. § 20.1304(c) (2007).  The August 
2007 treatment report indicates that the veteran reported to 
Dr. Mozingo that his vision was "better" prior to entry 
into active duty service.  The veteran also informed Dr. 
Mozingo that his military work history included work in a 
closed area with diesel, gasoline, and coal exhausts.  Based 
on these facts, Dr. Mozingo provided a medical opinion that 
the veteran's "decreased vision may be due to toxic retina 
from long exposure to this smoke/exhaust."  

The Board is of the opinion that the August 2007 treatment 
report is new and material evidence.  See Barnett v. Brown, 
83 F.3d 1380 (Fed. Cir. 1996).  In this regard, this evidence 
was not available at the time of the prior decision and it 
tends to suggest that the veteran's loss of visual acuity may 
be due, in part, to an injury or event during service, 
namely, toxic retina.  The Board notes that the veteran's DD-
214 reflects that his primary military occupational specialty 
(MOS) during service was track vehicle mechanic; thus, it is 
within the realm of possibility that he was exposed to diesel 
and gasoline fumes.  The Board therefore holds that the newly 
submitted evidence is so significant that it must be 
considered in order to fairly decide the merits of this 
claim, and as such, the claim for entitlement to service 
connection for a bilateral eye disorder must be reopened for 
full review.  38 C.F.R. § 3.156(a).



ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for a bilateral eye 
disorder is reopened, and to this extent the claim is 
granted.


REMAND

Dr. Mozingo's August 2007 treatment report raises the 
possibility that the veteran's loss of visual acuity may be 
due, in part, to exposure to toxic fumes/smoke during service 
while working as a mechanic.  It does not, however, discuss 
the veteran's many other eye disabilities and defects and 
their impact on his visual acuity.  The Board is therefore of 
the opinion that additional medical evidence which fully 
considers the complex nature of the veteran's current eye 
problems is needed to make a determination.  See 38 U.S.C.A. 
§ 5103A(d)(2) (2002); 38 C.F.R. § 3.159(c)(4); see also 
Charles v. Principi, 16 Vet. App. 370 (2002) (where there is 
competent evidence of a current disability and evidence 
indicating an association between the disability and active 
service, there must be competent evidence addressing whether 
a nexus exists).

A VA eye examination should therefore be obtained as well as 
a medical opinion as to whether the veteran has a current eye 
disability, other than a congenital or developmental defect, 
that is related to his military service.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  Such opinion should 
specifically address whether any current eye disability, 
including any loss of visual acuity, is likely due to toxic 
retina (from exposure to gasoline and diesel fumes during 
service).  The examiner should also address whether the 
veteran's macular degeneration or mild cataracts were likely 
incurred during service or are otherwise related to service.  

In addition to providing a VA examination and opinion, the 
AOJ should obtain any treatment records from the Biloxi VA 
Medical Center (MC) for the period from 1990 through March 
1998 as the veteran testified that he first sought treatment 
at Biloxi VAMC sometime between 1990 and 1995.  See Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any VA treatment records from 
the Biloxi VAMC for the period from 
January 1990 through March 1998.  A 
response, negative or positive, should be 
associated with the claims file.  Requests 
must continue until the AOJ determines 
that the records sought do not exist or 
that further efforts to obtain those 
records would be futile.

2.  Schedule the veteran for a VA 
examination for the purpose of 
ascertaining the etiology of any bilateral 
eye disability, including loss of visual 
acuity due to toxic retina.  The claims 
folder, including a copy of this REMAND 
and of Dr. Mozingo's August 2007 treatment 
report, must be made available to the 
examiner for review, and the examination 
report should reflect that the claims 
folder was reviewed in connection with the 
examination.  After reviewing the record, 
examining the veteran, and performing any 
medically indicated testing, the examiner 
should specify the nature of any eye 
disabilities, providing any diagnoses.  
The examiner should then provide an 
opinion as to whether any current eye 
disability, including any loss of visual 
acuity, is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent), 
etiologically due to toxic retina (from 
exposure to gasoline and diesel fumes 
during service).  The examiner should also 
address whether the veteran's macular 
degeneration or mild cataracts were more 
likely than not (i.e., probability greater 
than 50 percent), at least as likely as 
not (i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent), incurred during 
service or are otherwise etiologically 
related to service.  A detailed rationale 
should be provided for all opinions.  

3.  After completion of the above, and any 
other development deemed necessary, review 
the expanded record to include the August 
2007 treatment report by Dr. Mozingo and 
determine if the veteran has submitted 
evidence sufficient to warrant entitlement 
to the benefit sought.  Unless the benefit 
sought on appeal is granted, the veteran 
and his representative, if any, should be 
furnished an appropriate supplemental 
statement of the case and afforded an 
opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


______________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


